    Case 9:20-cv-01502-MAD-ATB Document 24 Filed 04/12/21 Page 1 of 5




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


CLIVE DECOLINES,

                                  Plaintiff,

             v.                                                       9:20-CV-1502
                                                                      (MAD/ATB)

D. HOLLENBECK, et al.,

                                  Defendants.


APPEARANCES:

CLIVE DECOLINES
17-A-2433
Plaintiff, pro se
Upstate Correctional Facility
P.O. Box 2001
Malone, NY 12953

HON. LETITIA JAMES
New York State Attorney General                 Brenda T Baddam, Esq.
The Capitol                                     Asst. Attorney General
Albany, NY 12224
Attorney for Defendants

MAE A. D'AGOSTINO
United States District Judge

                                   DECISION and ORDER

I. INTRODUCTION

      Pro se plaintiff Clive Decolines ("Plaintiff") commenced this action by filing a Complaint

pursuant to 42 U.S.C. § 1983 ("Section 1983") with a request for leave to proceed in forma

pauperis. Dkt. No. 1 ("Compl."), Dkt. No. 5 ("IFP Application"). By Decision and Order filed

January 7, 2021 (the "January Order"), this Court granted Plaintiff's IFP Application and
      Case 9:20-cv-01502-MAD-ATB Document 24 Filed 04/12/21 Page 2 of 5




reviewed the sufficiency of the Complaint in accordance with 28 U.S.C. § 1915(e) and 28

U.S.C. § 1915A. See Dkt. No. 7. On the basis of that review, the Court directed defendants

Correction Officers D. Hollenbeck and DA Hallock to respond to Plaintiff's First Amendment

retaliation claims and directed defendants Lieutenant JH Anctil, Corrections Officer BJ

LaVoie, Corrections Officer KD St. Mary, Hollenbeck, and Hallock to respond to Plaintiff's

excessive force claims. See Dkt. No. 7 at 16-17. On January 7, 2021, summonses were

issued to Defendants. Dkt. No. 8. On February 23, 2021, the Court received executed

acknowledgments of service for each defendant. Dkt. Nos. 10-14. On March 22, 2021, in

lieu of answering the Complaint, Defendants filed a motion for summary judgment. Dkt. No.

17.

       Presently before the Court is Plaintiff's motion for default judgment against

Hollenbeck. Dkt. No. 20.

II. ANALYSIS

       Plaintiff claims that Hollenbeck was served with the summons and complaint, but did

not timely answer or "take[] other actions as may be permitted by law." Dkt. No. 20 at 2.

       "Rule 55 [of the Federal Rules of Civil Procedure] provides a 'two-step process' for the

entry of judgment against a party who fails to defend: first, the entry of a default, and

second, the entry of a default judgment." City of New York v. Mickalis Pawn Shop, LLC, 645

F.3d 114, 128 (2d Cir. 2011) (citing New York v. Green, 420 F.3d 99, 104 (2d Cir. 2005)).

Rule 55(a) states that "[w]hen a party against whom a judgment for affirmative relief is sought

has failed to plead or otherwise defend, and that failure is shown by affidavit or otherwise,

the clerk must enter the party's default." Rule 55(b) "provides that when a party moves for



                                                2
    Case 9:20-cv-01502-MAD-ATB Document 24 Filed 04/12/21 Page 3 of 5




judgment against an adverse party who has failed to answer or otherwise appear in the

action, the court may enter judgment against the defaulting party." Coated Fabrics Co. v.

Mirle Corp., No. 06-CV-5415, 2008 WL 163598, at *4 (E.D.N.Y. Jan. 16, 2008) (citing Fed. R.

Civ. P. 55(b)). "That rule, in tandem with the Northern District of New York Local Rule 55.2,

sets forth certain procedural prerequisites that must be met before a default judgment may

be entered[.]" Pert 35, Inc. v. Amari Aviation Ltd., No. 09-CV-0448 (TJM/DEP), 2010 WL

1257949, at *3 (N.D.N.Y. Mar. 5, 2010) (citations omitted). More specifically, in order to

grant a plaintiff's motion for default judgment, the plaintiff must satisfy the following

requirements: "1) show that the defendant was properly served with a summons and

complaint; 2) obtain the entry of default; and 3) provide an affidavit setting forth the salient

facts including, if the defendant is a person, showing that he or she is not an infant or

incompetent, or a member of the United States Military Service." Id. (citing Fed. R. Civ. P.

55(b)(2); N.Y.N.D. L.R. 55.1 and 55.2) (other citation omitted).

       The Local Rules of the Northern District provide as follows:

              A party applying to the Clerk for a certificate of entry of default
              pursuant to Fed. R. Civ. P. 55(a) shall submit an affidavit showing
              that (1) the party against whom it seeks a judgment of affirmative
              relief is not an infant, in the military, or an incompetent person (2)
              a party against whom it seeks a judgment for affirmative relief has
              failed to plead or otherwise defend the action as provided in the
              Federal Rules of Civil Procedure and (3) it has properly served the
              pleading to which the opposing party has not responded.

N.D.N.Y. L.R. 55.1. Thus, in order to obtain an entry of default under Fed. R. Civ. P. 55(a)

and this District's Local Rules, plaintiff must show that the defendant was properly served

with process. See id.; see also Scott v. District of Columbia, 598 F. Supp. 2d 30, 36 (D.D.C.

2009) (holding that default cannot be entered if service of process was insufficient).


                                                 3
    Case 9:20-cv-01502-MAD-ATB Document 24 Filed 04/12/21 Page 4 of 5




       "The dispositions of motions for entries of defaults and default judgments . . . are left

to the sound discretion of the district court because it is in the best position to assess the

circumstances of the case and to evaluate the good faith of the parties." Shah v. New York

State Dep't Civ. Serv., 168 F.3d 610, 615 (2d Cir. 1999) (citation omitted). There is a "strong

preference for resolving disputes on the merits." New York v. Green, 420 F.3d 99, 104 (2d

Cir. 2005).

       As an initial matter, Plaintiff's failure to request an entry of default by the Clerk of the

Court in accordance with Rule 55(a) of the Federal Rules of Civil Procedure prior to filing his

motion for entry of a default judgment requires that his motion be denied. See American

Alliance Ins. Co., Ltd. v. Eagle In. So., 92 F.3d 57, 59 (2nd Cir. 1996). Moreover, upon

review of the docket it is clear that defendant Hollenbeck is not in default but, rather, is a

moving party on the pending motion for summary judgment. See Dkt. No. 17 (Notice of

Motion) at 1 ("defendants D. Hollenbeck, DA Hallock, JH Anctil, BJ Alvoie, and KD St. Mary [.

. . ] will move pursuant to Federal Rule of Civil Procedure 56(a) for an order granting

Defendants summary judgment[.]"); see also Dkt. No. 17-1 at 3 ("As this motion is filed in lieu

of an answer, Defendants respectfully request that the Court exercise its broad discretion to

order a stay of their time to answer the Complaint until 14 days after a final determination is

issued with respect to this motion in the event that the action survives.").

       Accordingly, Plaintiff's motion requesting default judgment against Hollenbeck is

denied.

III. CONCLUSION

       WHEREFORE, it is hereby



                                                 4
     Case 9:20-cv-01502-MAD-ATB Document 24 Filed 04/12/21 Page 5 of 5




        ORDERED that Plaintiff's motion for a default judgment (Dkt. No. 20) is DENIED; and

it is further

        ORDERED that the Clerk shall serve a copy of this Decision and Order upon the

parties.

IT IS SO ORDERED.

Dated: April 12, 2021
      Albany, New York




                                              5
